Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 1 of 15 PageID #:8879




                 EXHIBIT D
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 2 of 15 PageID #:8880




                                                                             Taft Stettinius & Hollister LLP
Adam Wolek
                                                     111 East Wacker, Suite 2800 / Chicago, IL 60601 USA
P 312.836.4063                                                    Tel: 312.527.4000 / Fax: 312.527.4011
F 312.527.4011                                                                             www.taftlaw.com
C 312.860.9006
awolek@taftlaw.com

                                      March 28, 2020


Via E-Mail Only

Nicole Nehama Auerbach
ElevateNext Law
218 N. Jefferson Street, Suite 300
Chicago, IL 60661
nicole.auerbach@elevatenext.com

       Re:           Art Akiane LLC v. Art & SoulWorks LLC et al.
                     Case No. 19-cv-02952
       Subject:      Gb[c]b[ aYYh UbX WcbZYf YZZcfhg fY[UfX]b[ 9KOrg X]gWcjYfm fYeiYghg
                     to Art Akiane LLC, Akiane Art Gallery LLC and Akiane Kramarik

Dear Counsel:

        Following our meet-and-confer telephone conference, we communicated with our
W`]Ybhg fY[UfX]b[ h\Y aUhhYfg UXXfYggYX Xif]b[ cif X]gWigg]cb* O\]`Y 9fh 9_]UbY DD; &p9fh
9_]UbYq'( 9_]UbY 9fh ?U``Yfm DD; &p9_]UbY ?U``Yfmq'( UbX 9_]UbY CfUaUf]_ &p9_]UbYq'
beliejY h\Uh 9KOrg X]gWcjYfm fYeiYghg UfY cjYf`m VfcUX( ibXi`m VifXYbgcaY( UbX
otherwise improper, in the interest of avoiding motion practice, they are willing to
supplement their respective responses as outlined in this letter, and are willing to take
any questions you have under consideration. We are currently processing numerous
additional documents for many of your requests, which, due to their volume and the
logistics involved, are time-consuming; however, as we stated during our conference, we
are moving through them diligently and the documents will be produced to you in due
course.

             '6:G6 +-567 5*48*676 +25 352)8(7-21 72 '57 '.-'1*

        Request No. 9: As Art Akiane previously noted, the Request is overbroad because
it seeks documents and communications that extend beyond the parties and issues in
this case, but while we disagree with your statements during the meet-and-confer, in an
effort to reach an accommodation and avoid motion practice, Art Akiane is willing to
produce any responsive, non-privileged documents relating to licenses and contracts for
h\Y gU`Y( difW\UgY( df]bh]b[ cf X]ghf]Vih]cb cZ 9_]UbYrg kcf_g that exist, are reasonably
accessible and are located after a reasonable and diligent search.
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 3 of 15 PageID #:8881

Nicole Nehama Auerbach
March 28, 2020

        Request No. 10: As Art Akiane previously noted, the Request is overbroad and
imposes an undue burden because it extends beyond the parties and issues in this case.
While we believe the Request is overbroad and disproportionate as written, in an effort to
reach an accommodation and avoid motion practice, Art Akiane is willing to supplement
its response; and, given the additional guidance provided during our call, will assess the
extent of the information it can provide without incurring undue burden or expense.

       Request No. 11: As Art Akiane previously noted, the Request is overbroad and
imposes an undue burden because it extends beyond the parties and issues in this case.
As we mentioned during the call, the Request could include irrelevant fan communications
including photos of 9_]UbYrg kcf_g. While we believe the Request is overbroad and
disproportionate as written, in an effort to reach an accommodation and avoid motion
practice, Art Akiane is willing to supplement its response; and, given the additional
guidance provided during our call, will assess the extent of the information it can provide
without incurring undue burden or expense.

       Request No. 17: As Art Akiane previously noted, the Request is overbroad and
imposes an undue burden because it extends beyond the parties and issues in this case.
While we believe the Request is overbroad and disproportionate, in an effort to reach an
accommodation and avoid motion practice, Art Akiane is willing to supplement its
response; and, given the additional guidance provided during our call, will assess the
extent of the information it can provide without incurring undue burden or expense.

       Request No. 19: As Art Akiane previously noted, the Request is overbroad and
imposes an undue burden because it seeks documents that extend beyond the issues in
this case. While we believe the Request is overbroad and disproportionate as written, in
an effort to reach an accommodation and avoid motion practice, Art Akiane is willing to
supplement its response; and, given the additional guidance provided during our call, will
assess the extent of the information it can provide without incurring undue burden or
expense.

      Request Nos. 20-25: Request Nos. 20-25 are functionally identical and are
addressed collectively. :UgYX cb Eg* <ifckUXYrg YaU]` Zfca EUfW\ .0( .,.,( kY
understand these requests as seeking communications regarding the following topics:

      Ownership of right, title and interest in any Akiane works;
      License agreement (the performance of it, actions taken under it, the renewals of
       it, the termination of it);
      Oral agreements (entering into them, permissions, limitations, the performance of
       them, the termination of them);
      Policing of non-ASW websites and other social media and e-commerce platforms
       to remove non-authorized sales or displays of Akiane's works;
      Trademarks/copyrights;
      The manner in which Akiane's works should be or have been displayed;
      EcX]Z]WUh]cb+U`hYf]b[ cZ Ubm cZ 9_]UbYrg kcf_g7
      The termination of the parties' relationship in 2019 and the bases for it;
      Non-privileged communications relating to Carol and ASW in any way;

                                            2
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 4 of 15 PageID #:8882

Nicole Nehama Auerbach
March 28, 2020

      Non-privileged communications relating to Akiane's desire to go in a new direction
       in 2019;
      Complaints about ASW or Carol internally or from third parties;
      Discussions of any payments made between/among Akiane, Akiane Gallery
       and/or Art Akiane;
      Anything related to Carpentree, prior agreements or its sale, display, copying or
       printing of Akiane Works;
      The sale of Akiane Works at wholesale prices;
      ASW or Carol's involvement in trade shows or the manner of marketing any Akiane
       Works;
      Discussions about the annual calendar;
      Non-privileged discussions regarding this litigation;
      The sale of bookmarks, magnets and other things that ASW sold; and
      Any discussions that touch upon any of the claims against ASW, Carpentree,
       Hobson that Art Akiane has raised, or defenses Carpentree or ASW has raised, or
       counter-claims ASW has raised.

       This proposed compromise unreasonably expands the scope of the document
fYeiYghg( k\]W\ UfY `]a]hYX cb h\Y]f ZUWY hc Wcaaib]WUh]cbg pfY`Uh]b[ hc 9_]UbYrg Ocf_g*q
While we believe the Requests are overbroad and disproportionate as written, in an effort
to reach an accommodation and avoid motion practice, Art Akiane is willing to reassess
the scope of the information requested by this Request and supplement its Response.

        Request No. 29: As Art Akiane previously noted, the Request is overly broad and
imposes an undue burden because it extends beyond the parties and issues in this case.
During the meet and confer, you offered to limit Request No. 29 to documents dated after
2018. While we believe the Request is overbroad and disproportionate as written, in an
effort to reach an accommodation and avoid motion practice, Art Akiane is willing to
supplement its response; and, given the additional guidance provided during our call, will
assess the extent of the information it can provide without incurring undue burden or
expense.

        Request No. 38: As Art Akiane previously noted, the Request is overly broad and
imposes an undue burden because not every communication regarding ASW or
Corneliuson is relevant to the issues in this case. We also understand that, following the
meet-and-confer call, ASW has enlarged the scope of Request No. 38 to include all topics
identified in Request Nos. 20-25. While we believe the Request is overbroad and
disproportionate as written, in an effort to reach an accommodation and avoid motion
practice, Art Akiane is willing to supplement its response; and, given the additional
guidance provided during our call, will assess the extent of the information it can provide
without incurring undue burden or expense.

        Request No. 39: As Art Akiane previously noted, the Request is overly broad and
imposes an undue burden because not every communication criticizing or praising ASW
or Corneliuson is relevant to the issues in this case. We also understand that, following
the meet-and-confer call, ASW has enlarged the scope of Request No. 39 to include all
topics identified in Request Nos. 20-25 and 38. While we believe the Request is overbroad
and disproportionate as written, in an effort to reach an accommodation and avoid motion
                                               3
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 5 of 15 PageID #:8883

Nicole Nehama Auerbach
March 28, 2020

practice, Art Akiane is willing to supplement its response; and, given the additional
guidance provided during our call, will assess the extent of the information it can provide
without incurring undue burden or expense.

       Request No. 41: As Art Akiane previously noted, the Request does not seek
relevant information because the Request extends beyond the issues in this case. On the
meet-and-confer call, you claimed that the entities and Akiane UfY p]bhYfhk]bYXq UbX
asserted that ASW was entitled to discovery for this reason. We remain confused by this
explanation, particularly as ASW and Corneliuson have not asserted alter ego claims.
Additionally, in an effort to reach an accommodation and to avoid motion practice, Art
Akiane is willing to supplement its response; and, given the additional guidance provided
during our call, will assess the extent of the information it can provide without incurring
undue burden or expense.

         Request No. 45: As Art Akiane previously noted, the Request is overbroad and
imposes an undue burden because the request for marketing information extends beyond
the issues in this case. While we believe the Request is overbroad and disproportionate
as written, in an effort to reach an accommodation and avoid motion practice, Art Akiane
is willing to supplement its response; and, given the additional guidance provided during
our call, will assess the extent of the information it can provide without incurring undue
burden or expense.

        Request No. 53: Art Akiane does not see, nor did ASW explain, how this Request
is directed to discoverable information, but if ASW possesses facts or case law that justify
this Request, please send it to us and we are happy to take those facts and/or case law
under consideration.

       Request No. 54: Art Akiane reiterates its position that Request No. 54 is overly
broad and outside the issues related to this case. In an effort to reach an accommodation
and to avoid motion practice, Art Akiane offers to identify the works sold, the sale price
for each, and the associated list price for each work located after a reasonable and diligent
search.

        Request No. 57: Art Akiane reiterates its objections that Request No. 57 is
irrelevant to the claims and defenses in this case. If ASW possesses additional facts or
case law that justify this Request, please send it to us and we are happy to take those
facts and/or case law under advisement.

                 '6:G6 +-567 -17*552,'725-*6 72 '57 '.-'1*

      Interrogatory No. 6: Following our meet-and-confer call, we confirmed with Art
Akiane that it is unaware of any power of attorney relating to Akianerg `]_YbYgg cf \Yf
works after performing a reasonable and diligent search. If you are aware of any facts or
documents that indicate otherwise, please forward them and we are happy to take the
materials under advisement.

       Interrogatory No. 7: As Art Akiane previously noted, the Interrogatory is vague,
overly broad, and imposes an undue burden; however, as discussed during our met-and-

                                             4
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 6 of 15 PageID #:8884

Nicole Nehama Auerbach
March 28, 2020

confer call, Art Akiane will produce the documents identified in the last four bullet points
of its answer in due course. Additionally, in an effort to reach an accommodation, and,
given the additional guidance provided during our call, Art Akiane will assess the extent
of the information it can provide without incurring undue burden or expense.

       Interrogatory No. 9: As Art Akiane previously noted, the Interrogatory is overly
broad, imposes an undue burden and compliance would be disproportionate to the needs
of this case. As we stated, Art Akiane is willing to discuss reasonable bounds to this
Interrogatory, and if ASW presents them, we are happy to take them under consideration.
Further, Art Akiane is willing to produce documents relating to its social media posts
WcbWYfb]b[ 9_]UbYrg kcf_g hc h\Y YlhYbh any exist and any are located after a reasonable
and diligent search, under Fed. R. Civ. P. 33(d).

        Interrogatory No. 12: OY fYaU]b dinn`YX Vm 9KOrg dcg]h]cb k]h\ fY[UfX hc
Interrogatory No. 12 because Art Akiane has already identified several websites used to
sell its works. Regardless, in an effort to reach an accommodation and to avoid motion
practice, Art Akiane is willing to supplement its response to this Interrogatory.

        Interrogatory No. 16: As Art Akiane previously noted, the Interrogatory is overbroad
and imposes an undue burden because the request for sales informaticb Zcf pUbm cf][]bU`
kcf_q extends beyond the parties and issues in this case. In an effort to reach an
accommodation, Art Akiane will supplement its response to identify the original works
sold, the prices at which those works were sold, and the price at which those works were
listed after a reasonable and diligent search. The identities of any buyers are not at issue
in this case and discovery of this information is not reasonably calculated to lead to the
discovery of admissible evidence. If you have facts or case law suggesting otherwise,
please send them to us and we will take them under advisement.


       '6:G6 +-567 5*48*676 +25 352)8(7-21 72 '.-'1* ,'//*5;

         Request No. 7: As Akiane Gallery previously noted, the Request is overbroad
because it seeks documents and communications that do not relate to the parties or
issues to this case, and while we disagree with your statements during the meet-and-
confer, in an effort to reach an accommodation and avoid motion practice, Akiane Gallery
is willing to produce any responsive, non-privileged documents relating to licenses and
WcbhfUWhg Zcf h\Y gU`Y( difW\UgY( df]bh]b[ cf X]ghf]Vih]cb cZ 9_]UbYrg kcf_g h\Uh exist, are
reasonably accessible and are located after a reasonable and diligent search.

       Request No. 8: As Akiane Gallery previously noted, the Request is overbroad and
imposes an undue burden because to the request for pSUT`` XcWiaYbhgq extends beyond
the parties and issues in this case. As agreed during the call, Akiane Gallery will perform
a reasonable and diligent search for documents relating to any party to the litigationo
including Hobson, Corneliuson, and any agents of those individuals. While we believe the
Request is overbroad and disproportionate as written, in an effort to reach an
accommodation and avoid motion practice, Akiane Gallery is willing to supplement its
response; and, given the additional guidance provided during our call, will assess the
extent of the information it can provide without incurring undue burden or expense.

                                             5
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 7 of 15 PageID #:8885

Nicole Nehama Auerbach
March 28, 2020


        Request No. 15: 9g 9_]UbY ?U``Yfm dfYj]cig`m bchYX( h\Y JYeiYghrg demand for all
social media posts is overbroad, imposes an undue burden, and seeks irrelevant
information because it extends beyond the parties and issues in this case. While we
believe the Request is overbroad and disproportionate as written, in an effort to reach an
accommodation and avoid motion practice, Akiane Gallery will supplement its response
to this Request.

      Request No. 18-23: Request Nos. 18-23 are functionally identical and are
UXXfYggYX Wc``YWh]jY`m* :UgYX cb Eg* <ifckUXYrg YaU]` Zfca EUfW\ .0( .,.,( kY
understand these requests as seeking communications regarding the following topics:

      Ownership of right, title and interest in any Akiane works;
      License agreement (the performance of it, actions taken under it, the renewals of
       it, the termination of it);
      Oral agreements (entering into them, permissions, limitations, the performance of
       them, the termination of them);
      Policing of non-ASW websites and other social media and e-commerce platforms
       to remove non-authorized sales or displays of Akiane's works;
      Trademarks/copyrights;
      The manner in which Akiane's works should be or have been displayed;
      Modification/altering of Ubm cZ 9_]UbYrg kcf_g7
      The termination of the parties' relationship in 2019 and the bases for it;
      Non-privileged communications relating to Carol and ASW in any way;
      Non-privileged communications relating to Akiane's desire to go in a new direction
       in 2019;
      Complaints about ASW or Carol internally or from third parties;
      Discussions of any payments made between/among Akiane, Akiane Gallery
       and/or Art Akiane;
      Anything related to Carpentree, prior agreements or its sale, display, copying or
       printing of Akiane Works;
      The sale of Akiane Works at wholesale prices;
      ASW or Carol's involvement in trade shows or the manner of marketing any Akiane
       Works;
      Discussions about the annual calendar;
      Non-privileged discussions regarding this litigation;
      The sale of bookmarks, magnets and other things that ASW sold; and
      Any discussions that touch upon any of the claims against ASW, Carpentree,
       Hobson that Art Akiane has raised, or defenses Carpentree or ASW has raised, or
       counter-claims ASW has raised.

      This proposed compromise unreasonably expands the scope of the document
fYeiYghg( k\]W\ UfY `]a]hYX cb h\Y]f ZUWY hc Wcaaib]WUh]cbg pfY`Uh]b[ hc 9_]UbYrg Ocf_g*q
While we believe the Requests are overbroad and disproportionate as written, in an effort
to reach an accommodation and avoid motion practice, Akiane Gallery is willing to
reassess the scope of the information requested by this Request and supplement its
Response.
                                            6
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 8 of 15 PageID #:8886

Nicole Nehama Auerbach
March 28, 2020


       Request No. 25: As Akiane Gallery previously noted, the Request is overly broad
and imposes an undue burden because it extends beyond the issues in this case. We
remain confused by your explanation during the meet-and-confer call, particularly as ASW
and Corneliuson have not asserted alter ego claims. While we believe the Request is
overbroad and disproportionate as written, in an effort to reach an accommodation and
avoid motion practice, Akiane Gallery is willing to supplement its response; and, given the
additional guidance provided during our call, will assess the extent of the information it
can provide without incurring undue burden or expense.

       Request No. 26: As Akiane Gallery previously noted, the Request is overly broad
and imposes an undue burden because it extends beyond the issues in this case. While
we believe the Request is overbroad and disproportionate as written, in an effort to reach
an accommodation and avoid motion practice, Akiane Gallery is willing to supplement its
response; and, given the additional guidance provided during our call, will assess the
extent of the information it can provide without incurring undue burden or expense.

        Request No. 27: As Akiane Gallery previously noted, the Request is overly broad
and imposes an undue burden because it extends beyond the parties and issues in this
case. During the meet and confer, you offered to limit Request No. 27 to documents dated
after 2018. While we believe the Request is overbroad and disproportionate as written, in
an effort to reach an accommodation and avoid motion practice, Akiane Gallery is willing
to supplement its response; and, given the additional guidance provided during our call,
will assess the extent of the information it can provide without incurring undue burden or
expense.

        Request No. 35: As Akiane Gallery previously noted, the Request is overly broad
and imposes an undue burden because not every communication regarding ASW or
Corneliuson is relevant to the issues in this case. We also understand that, following the
meet-and-confer call, ASW has enlarged the scope of Request No. 35 to include all topics
identified in Request Nos. 18-23. While we believe the Request is overbroad and
disproportionate as written, in an effort to reach an accommodation and avoid motion
practice, Akiane Gallery is willing to supplement its response; and, given the additional
guidance provided during our call, will assess the extent of the information it can provide
without incurring undue burden or expense.

       Request No. 36: As Akiane Gallery previously noted, the Request is overly broad
and imposes an undue burden because not every communication criticizing or praising
ASW or Corneliuson is relevant to the issues in this case. We also understand that,
following the meet-and-confer call, ASW has enlarged the scope of Request No. 36 to
include all topics identified in Request Nos. 18-23 and 35. While we believe the Request
is overbroad and disproportionate as written, in an effort to reach an accommodation and
avoid motion practice, Akiane Gallery is willing to supplement its response; and, given the
additional guidance provided during our call, will assess the extent of the information it
can provide without incurring undue burden or expense.

       Request No. 38: As Akiane Gallery previously noted, the Request does not seek
relevant information because the Request extends beyond the issues in this case. On the

                                            7
 Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 9 of 15 PageID #:8887

Nicole Nehama Auerbach
March 28, 2020

meet-and-confer call, you explained that the entities and Akiane UfY p]bhYfhk]bYXq UbX
asserted that ASW was entitled to discovery for this reason. We remain confused by this
explanation, particularly as ASW and Corneliuson have not asserted alter ego claims.
While we believe the Request seeks irrelevant information as written, in an effort to reach
an accommodation and avoid motion practice, Akiane Gallery is willing to supplement its
response; and, given the additional guidance provided during our call, will assess the
extent of the information it can provide without incurring undue burden or expense.

        Request No. 41: As Akiane Gallery previously noted, the Request is overbroad
and imposes an undue burden because it extends beyond the issues in this case. You
explained that the entities and Akiane UfY p]bhYfhk]bYXq UbX UggYfhYX h\Uh 9KO kUg
entitled to discovery for this reason. We remain confused by this explanation, particularly
as ASW and Corneliuson have not asserted alter ego claims. While we believe the
Request seeks irrelevant information as written, in an effort to reach an accommodation
and avoid motion practice, Akiane Gallery is willing to supplement its response; and, given
the additional guidance provided during our call, will assess the extent of the information
it can provide without incurring undue burden or expense.

       Request No. 42: As Akiane Gallery previously noted, the Request is overbroad
and imposes an undue burden because the request for marketing information extends
beyond the issues in this case. While we believe the Request is overbroad and
disproportionate as written, in an effort to reach an accommodation and avoid motion
practice, Akiane Gallery is willing to supplement its response; and, given the additional
guidance provided during our call, will assess the extent of the information it can provide
without incurring undue burden or expense.

        Request No. 51: Akiane Gallery does not see, nor did ASW explain, how this
Request is directed to discoverable information, but if ASW possesses facts or case law
that justify this Request, please send it to us and we are happy to take those facts and/or
case law under consideration.

       Request No. 52: As Akiane Gallery previously noted, the Request is overly broad
and outside of the issues related to any claim or defense in this case because it relates
hc pUbmq cf][]bU` kcf_. The Request is also duplicative of discovery served on Art Akiane.
H`YUgY `Yh ig _bck ]Z 9fh 9_]UbYrg UbgkYf hc h\Y UbU`c[cig JYeiYgh k]`` bY[UhY Ubm
obligation for Akiane Gallery to respond to this Request.

       Request No. 55: As Akiane Gallery previously noted, the Request is overly broad
and outside of the issues related to any claim or defense in this case because it relates
to celebrity images. If ASW possess additional facts or case law that justify this Request,
please send it to us and we are happy to take those facts and/or case law under
advisement.


             '6:G6 +-567 -17*552,'725-*6 TO AKIANE GALLERY

      Interrogatory No. 3: As Akiane Gallery previously noted, the Interrogatory is overly
broad, seeks irrelevant information, and is unduly burdensome. While we believe the

                                            8
Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 10 of 15 PageID #:8888

Nicole Nehama Auerbach
March 28, 2020

Interrogatory is overbroad and disproportionate as written, Akiane Gallery is willing to
supplement this response by producing non-privileged documents relating to any
`]WYbgifY cZ 9_]UbYrg kcf_g cf `]_YbYgg( pursuant to Fed. R. Civ. P. 33(d) that exist, are
reasonably accessible and are located after a reasonable and diligent search.

        Interrogatory No. 4: As Akiane Gallery previously noted, the Interrogatory is overly
broad and imposes an undue burden because extends beyond the parties and issues in
this case. While we believe the Interrogatory is overbroad and disproportionate as written,
in an effort to reach an accommodation and to avoid motion practice, Akiane Gallery is
willing to supplement this response by producing non-privileged documents relating to
Ubm dYfa]gg]cb hc dfcXiWY( fYdfcXiWY( Xid`]WUhY( acX]Zm( cf df]bh 9_]UbYrg kcf_g,
pursuant to Fed. R. Civ. P. 33(d), that exist, are reasonably accessible and are located
after a reasonable and diligent search.

        Interrogatory No. 5: As Akiane Gallery previously noted, the Interrogatory is overly
broad and imposes an undue burden because it extends beyond the parties and issues
in this case. While we believe the Interrogatory is overbroad and disproportionate as
written, in an effort to reach an accommodation and to avoid motion practice, Akiane
Gallery is willing to supplement its response to this Interrogatory.

        Interrogatory No. 6: As Akiane Gallery previously noted, the Interrogatory is overly
broad and imposes an undue burden because it extends beyond the parties and issues
in this case. While we believe the Interrogatory is overbroad and disproportionate as
written, in an effort to reach an accommodation and to avoid motion practice, Akiane
Gallery is willing to supplement its response to this Interrogatory.

        Interrogatory No. 7: As Akiane Gallery previously noted, the Interrogatory is overly
broad, imposes an undue burden and compliance would be disproportionate to the needs
of this case. As we stated, Akiane Gallery is willing to discuss reasonable bounds to this
Interrogatory, and if ASW presents them, we are happy to take them under consideration.
Further, Akiane Gallery is willing to produce documents relating to its social media posts
WcbWYfb]b[ 9_]UbYrg kcf_g hc h\Y YlhYbh Ubm Yl]gh, are reasonably accessible and are
located after a reasonable and diligent search, under Fed. R. Civ. P. 33(d).

       Interrogatory No. 8: As Akiane Gallery previously noted, the Interrogatory is overly
broad because it extends beyond the parties and issues in this case. While we believe
the Interrogatory is overbroad and disproportionate as written, in an effort to reach an
accommodation and to avoid motion practice, Akiane Gallery is willing to supplement its
response to this Interrogatory.

        Interrogatory No. 9: As Akiane Gallery previously noted, the Interrogatory is overly
broad and imposes an undue burden because it extends beyond the issues in this case.
While we believe the Interrogatory is overbroad and disproportionate as written, in an
effort to reach an accommodation and to avoid motion practice, Akiane Gallery is willing
to supplement its response to this Interrogatory.

       Interrogatory No. 11: As Akiane Gallery previously noted, the Interrogatory is
overly broad and imposes an undue burden because it extends beyond the issues in this

                                             9
Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 11 of 15 PageID #:8889

Nicole Nehama Auerbach
March 28, 2020

case. While we believe the Interrogatory is overbroad and disproportionate as written, in
an effort to reach an accommodation and to avoid motion practice, Akiane Gallery is
willing to supplement its response to this Interrogatory.

       Interrogatory No. 12: As Akiane Gallery previously noted, the Interrogatory is
overly broad and imposes an undue burden because it extends beyond the parties and
issues in this case. The Interrogatory is also duplicative of discovery served on Art Akiane.
H`YUgY `Yh ig _bck ]Z 9fh 9_]UbYrg UbgkYf hc Interrogatory No. 16 will negate any obligation
for Akiane Gallery to respond to this Interrogatory.

       Interrogatory No. 13: As Akiane Gallery previously noted, the Interrogatory is
overly broad and imposes an undue burden because it extends beyond the parties and
issues in this case. The Interrogatory is also duplicative of discovery served on Art Akiane.
H`YUgY `Yh ig _bck ]Z 9fh 9_]UbYrg UbgkYf hc h\Y UbU`c[cig AbhYffc[Uhcfm k]`` bY[UhY any
obligation for Akiane Gallery to respond to this Interrogatory.


             '6:G6 +-567 5*48*676 +25 352)8(7-21 72 '.-'1*

       Request No. 7: As Akiane previously noted, the Request is overbroad because it
seeks documents and communications that do not relate to the parties to this case, but
while we disagree with your statements during the meet-and-confer, in an effort to reach
an accommodation and avoid motion practice, Akiane is willing to produce any
responsive, non-privileged documents relating to licenses and contracts for the sale,
difW\UgY( df]bh]b[ cf X]ghf]Vih]cb cZ 9_]UbYrg kcf_g h\Uh exist, are reasonably accessible
and are located after a reasonable and diligent search.

       Request No. 16: 9g 9_]UbY dfYj]cig`m bchYX( h\Y JYeiYghrg demand for all social
media posts is overbroad, imposes an undue burden, and seeks irrelevant information.
While we believe the Request is overbroad and disproportionate as written, in an effort to
reach an accommodation and avoid motion practice, Akiane is willing to supplement her
response; and, given the additional guidance provided during our call, will assess the
extent of the information she can provide without incurring undue burden or expense.

      Request No. 19-24: Request Nos. 19-24 are functionally identical and are
UXXfYggYX Wc``YWh]jY`m* :UgYX cb Eg* <ifckUXYrg YaU]` Zfca EUfW\ .0( .,.,( kY
understand these requests as seeking communications regarding the following topics:

      Ownership of right, title and interest in any Akiane works;
      License agreement (the performance of it, actions taken under it, the renewals of
       it, the termination of it);
      Oral agreements (entering into them, permissions, limitations, the performance of
       them, the termination of them);
      Policing of non-ASW websites and other social media and e-commerce platforms
       to remove non-authorized sales or displays of Akiane's works;
      Trademarks/copyrights;
      The manner in which Akiane's works should be or have been displayed;
      EcX]Z]WUh]cb+U`hYf]b[ cZ Ubm cZ 9_]UbYrg kcf_g7
                                             10
Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 12 of 15 PageID #:8890

Nicole Nehama Auerbach
March 28, 2020

      The termination of the parties' relationship in 2019 and the bases for it;
      Non-privileged communications relating to Carol and ASW in any way;
      Non-privileged communications relating to Akiane's desire to go in a new direction
       in 2019;
      Complaints about ASW or Carol internally or from third parties;
      Discussions of any payments made between/among Akiane, Akiane Gallery
       and/or Art Akiane;
      Anything related to Carpentree, prior agreements or its sale, display, copying or
       printing of Akiane Works;
      The sale of Akiane Works at wholesale prices;
      ASW or Carol's involvement in trade shows or the manner of marketing any Akiane
       Works;
      Discussions about the annual calendar;
      Non-privileged discussions regarding this litigation;
      The sale of bookmarks, magnets and other things that ASW sold; and
      Any discussions that touch upon any of the claims against ASW, Carpentree,
       Hobson that Art Akiane has raised, or defenses Carpentree or ASW has raised, or
       counter-claims ASW has raised.

       This proposed compromise unreasonably expands the scope of the document
fYeiYghg( k\]W\ UfY `]a]hYX cb h\Y]f ZUWY hc Wcaaib]WUh]cbg pfY`Uh]b[ hc 9_]UbYrg Ocf_g*q
While we believe the Requests are overbroad and disproportionate as written, in an effort
to reach an accommodation and avoid motion practice, Akiane is willing to reassess the
scope of the information requested by this Request and supplement her Response.

         Request No. 33: As Akiane previously noted, the Request is overly broad and
imposes an undue burden because not every communication regarding ASW or
Corneliuson is relevant to the issues in this case. Based on our meet-and-confer call, we
understand that ASW is no longer seeking communications regarding Bill Corneliuson.
We also understand that, following the meet-and-confer call, ASW has enlarged the
scope of Request No. 33 to include all topics identified in Request Nos. 19-24. While we
believe the Request is overbroad and disproportionate as written YjYb k]h\ 9KOrg
modifications, in an effort to reach an accommodation and avoid motion practice, Akiane
is willing to supplement her response; and, given the additional guidance provided during
our call, will assess the extent of the information she can provide without incurring undue
burden or expense.

        Request No. 34: As Akiane previously noted, the Request is overly broad and
imposes an undue burden because not every communication criticizing or praising ASW
or Corneliuson is relevant to the issues in this case. We also understand that, following
the meet-and-confer call, ASW has enlarged the scope of Request No. 34 to include all
topics identified in Request Nos. 19-24 and 33. While we believe the Request is overbroad
and disproportionate as written, in an effort to reach an accommodation and avoid motion
practice, Akiane is willing to supplement her response; and, given the additional guidance
provided during our call, will assess the extent of the information it can provide without
incurring undue burden or expense.


                                            11
Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 13 of 15 PageID #:8891

Nicole Nehama Auerbach
March 28, 2020

       Request No. 36: As Akiane previously noted, the Request does not seek relevant
information because the Request extends beyond the issues in this case. On the call, you
claimed h\Uh h\Y Ybh]h]Yg UbX 9_]UbY UfY p]bhYfhk]bYXq UbX Ugserted that ASW was entitled
to discovery for this reason. We remain confused by this explanation, particularly as ASW
and Corneliuson have not asserted alter ego claims. In an effort to reach an
accommodation and to avoid motion practice, Akiane is willing to supplement her
response; and, given the additional guidance provided during our call, will assess the
extent of the information she can provide without incurring undue burden or expense.

      Request No. 38: As Akiane previously noted, the Request does not seek relevant
information because the valuation of Akiane Gallery is not relevant to the claims and
defenses in dispute, and we are puzzled as to why ASW has served this request on
Akiane when ASW can seek this information directly from Akiane Gallery. Please confirm
that ASW will withdraw this Request to Akiane and, instead, seek this information from
Akiane Gallery.

       Request No. 45: As Akiane previously noted, the Request is overly broad and
imposes an undue burden because the Request extends beyond the issues in this case.
In an effort to reach an accommodation and to avoid motion practice, Akiane is willing to
gidd`YaYbh \Yf fYgdcbgY hc 9KOrg AbhYffc[Uhcfm gYY_]b[ h\]g ]bZcfaUh]cb. If you are
aware of facts or case law that indicate this compromise is insufficient, please send the
same to us and we are happy to take them under advisement.

       Request No. 47: Akiane does not see, nor did ASW explain, how this Request is
directed to discoverable information, but if ASW possesses facts or case law that justify
this Request, please send it to us and we are happy to take those facts and/or case law
under consideration.

       Request No. 48: As Akiane previously noted, the Request is overly broad and
outside of the issues related to any claim or defense in this case because it relates to
pUbmq cf][]bU` kcf_* L\Y JYeiYgh ]g U`gc Xid`]WUh]jY cZ X]gWcjYfm gYfjYX cb 9fh 9_]UbY.
H`YUgY `Yh ig _bck ]Z 9fh 9_]UbYrg UbgkYf hc JYeiYgh Fc* 10 k]`` bY[UhY Ubm cV`][Uh]cb Zcf
Akiane to respond to this Request.

       Request No. 51: Akiane does not see, nor did ASW explain, how this Request is
directed to discoverable information, but if ASW possesses facts or case law that justify
this Request, please send it to us and we are happy to take those facts and/or case law
under consideration.


                   '6:G6 +-567 -17*552,'725-*6 72 '.-'1*

       Interrogatory No. 2: As Akiane previously noted, the Interrogatory is overly broad
and imposes an undue burden because it extends beyond the parties and issues in this
case. Based on our meet-and-confer call, we understand that ASW will limit this
Interrogatory to matters related to the case. In an effort to reach an accommodation and
to avoid motion practice, Akiane is willing to supplement her response; and, given the


                                           12
Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 14 of 15 PageID #:8892

Nicole Nehama Auerbach
March 28, 2020

additional guidance provided during our call, will assess the extent of the information it
can provide without incurring undue burden or expense.

        Interrogatory No. 4: As Akiane previously noted, the Interrogatory is overly broad
and imposes an undue burden because it extends beyond the parties and issues in this
case. While we believe the Interrogatory is overbroad and disproportionate as written, in
an effort to reach an accommodation and to avoid motion practice, Akiane is willing to
supplement her response; and, given the additional guidance provided during our call,
will assess the extent of the information she can provide without incurring undue burden
or expense.

       Interrogatory No. 5: As Akiane previously noted, the Interrogatory is overly broad
and imposes an undue burden because it extends beyond the parties and issues in this
case. While we believe the Interrogatory is overbroad and disproportionate as written, in
an effort to reach an accommodation and to avoid motion practice, Akiane is willing to
reconsider her objections if ASW provides additional clarification regarding the
information requested. Further, Akiane is willing to produce documents relating to
licensing of her works or likeness to the extent any exist and are located after a
reasonable and diligent search, and without incurring an undue burden or expense, under
Fed. R. Civ. P. 33(d).

        Interrogatory No. 6: As Akiane previously noted, the Interrogatory is overly broad
imposes an undue burden because it extends beyond the parties and issues in this case.
While we believe the Interrogatory is overbroad and disproportionate as written, in an
effort to reach an accommodation and to avoid motion practice, Akiane is willing to
supplement her response; and, given the additional guidance provided during our call,
will assess the extent of the information she can provide without incurring undue burden
or expense.

         Interrogatory No. 7: As Akiane previously noted, the Interrogatory is overly broad
and imposes an undue burden because it extends beyond the parties and issues in this
case. While we believe the Interrogatory is overly broad and seeks irrelevant information
as written, in an effort to reach an accommodation and to avoid motion practice, Akiane
is willing to supplement her response; and, given the additional guidance provided during
our call, will assess the extent of the information she can provide without incurring undue
burden or expense.

        Interrogatory No. 8: As Akiane previously noted, the Interrogatory is overly broad,
imposes an undue burden and compliance would be disproportionate to the needs of this
case. While we believe the Interrogatory is overbroad and disproportionate as written, in
an effort to reach an accommodation and to avoid motion practice, Akiane is willing to
supplement her response to provide \Yf gcW]U` aYX]U dcghg fY[UfX]b[ 9_]UbYrg kcf_g( hc
the extent any exist, are located after a reasonable and diligent search and without
incurring undue burden or expense, under Fed. R. Civ. P. 33(d); and, given the additional
guidance provided during our call, will assess the extent of the information she can
provide without incurring undue burden or expense.



                                            13
Case: 1:19-cv-02952 Document #: 148-4 Filed: 06/01/20 Page 15 of 15 PageID #:8893
